IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


UNITED ENVIRONMENTAL GROUP               : No. 535 WAL 2014
INC. AND STEPHEN W. KLESIC,              :
                                         :
                   Petitioners           : Petition for Allowance of Appeal from the
                                         : Order of the Superior Court
                                         :
             v.                          :
                                         :
                                         :
UNDERGROUND STORAGE TANK                 :
INDEMNIFICATION BOARD; ICF               :
INTERNATIONAL, INC.; ICF                 :
INCORPORATED; JAMES A. MICELI;           :
AND RONALD S. MOORE,                     :
                                         :
                   Respondents           :


                                      ORDER


PER CURIAM

      AND NOW, this 4th day of March, 2015, the Petition for Leave to Reply to the

Answer and the Petition for Allowance of Appeal are DENIED.